DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s cancelled all previously pending claims. Therefore, all previous rejections are moot. New grounds of rejection are found below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 requires that the “attachment point, the lens and the light source are positioned at a center of the width of the housing.” Applicant pointed to figure 9 as support for this feature. However, the original specification is silent as to where, exactly, the attachment point, the lens and the light source are positioned relative to the width of the housing. The figures do not make it clear that the attachment point, the lens and the light source are positioned at the center of the width of the housing. They very well could be positioned just left or right of center. Without written support, one of ordinary skill in the art would not know that the applicant contemplated and possessed the exact location of the attachment point, the lens and the light source relative to the housing at the time of filing. Claims 22-27 are rejected based on their association with claim 21.
Similarly, claim 28 requires that the housing has a first end PLANE. Again, the applicant merely relies on figure 9 for support. However, the original specification is silent as to one end of the housing being a plane. The figures do not make it clear that the end of the housing is a plane. The end of the housing could have a slight curvature, or have an uneven surface. Without written support, one of ordinary skill in the art would not know that the applicant contemplated and possessed that the end of the housing was planar at the time of filing. Claims 29-36 are rejected based on their association with claim 28.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28-30, 32-35, 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Lares et al. (US 5,743,371, hereinafter Lares) in view of Kawamura et al. (US 6,685,471, hereinafter Kawamura).
Regarding claims 28-30, 32-35 and 37-39, Lares discloses a dental tool apparatus as seen in figures 1 and 2. The dental tool apparatus has an obround housing 11 having a first end plane, a second end, a handle therebetween, and a sidewall extending from the first end to the second end with an axis extending through the first end, second end and handle that is parallel to at least a portion of the sidewall (see figure 2). A camera lens 74 is disposed on the distal-most first end of the housing and the axis extends through the lens. A dental instrument in the form of a scaler, pick, and scraper (each functionally different) extends from the first end of the housing, the dental instrument including a stem/shaft 28/30 and a working tip 31, the stem 28/30 being generally parallel with the axis (Col. 2, lines 35-39 and Col. 5, lines 37-30). Figure 2 shows the stem/shaft to have a linear portion substantially parallel with the axis and an angled portion approximately 45 degrees from the axis (see below).

    PNG
    media_image1.png
    319
    766
    media_image1.png
    Greyscale

 An instrument aperture 26 disposed at the distal-most end of the housing receives a base at the proximal end of stem 30 and allows for the stem to be removably attached to the housing (Col. 5, lines 23-44). Each of the instruments is manually powered. The camera lens 74 provides a camera with a fixed line of sight that is generally parallel with the axis, distally-oriented, and in line with the working tip 31 of the dental instrument (see figure 2). A light source with a plurality of segments 50, 46, 14 is disposed on the first end of the housing, the light source for illuminating the working tip (see figure 2 and Col. 7). Since figure 2 is a cross section of the device, a straight line from a center of the instrument aperture to a center of the camera lens would also extend through the segment 50 of the light source. A display (considered a “tablet computer”) associated with the dental tool apparatus displays images (Col. 9, lines 15-20). 
Lares is silent as to one of the plurality of functionally different instruments being an electrically-powered dental brush. However, Lares does disclose that the dental instrument can be any instrument commonly used in the dental profession (Col. 5, lines 25-30). Kawamura discloses a similar apparatus utilizing a tooth brush and a working camera that includes the motor, controller and rechargeable power supply within the handle of the device housing (Col. 7, lines 24-29 and claim 15).  The apparatus is charged by placing it into a base (Claim 15 and figure 8) and video is sent wirelessly to the display.  It would have been obvious to one of ordinary skill in the art at the time of the applicant's filing to include the tooth brush instrument, drill motor, controller and power supply in the housing handle as taught by Kawamura as doing so would not affect the operation of the device of Lares and will provide a predictable result of controlling and powering the motorized toothbrush, which is an instrument “commonly used in the dental profession.” Including the base of Kawamura would be obvious to one of ordinary skill in the art at the time of the applicant's filing in order to charge the power supply. Finally, using wireless signals as taught by Kawamura in the apparatus of Lares would have been obvious to one of ordinary skill in the art at the time of the applicant's filing since the use of wireless technology eliminates cumbersome wires, which can get in the way of use.
Regarding claim 40, Lares is silent as to using an LED as the light source. However, Kawamura discloses a light source that is an LED (Col. 9, lines 45-65). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to specifically utilize an LED as taught by Kawamura as the light source of Lares since Kawamura shows that an LED is a typical light source in the dental field and its use in Lares would not affect the overall operation or purpose of Lares. Furthermore, it is also known that LEDs are highly energy-efficient light sources.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Lares and Kawamura in view of Pao (US 4,137,926).
Lares, as modified, discloses the applicant’s basic invention, including removable brush tips so that the brush tip can be replaced with another brush tip when necessary. However, Lares is silent as to the base that can hold a plurality of replacement brushes. Attention is directed to the secondary reference of Pao, which discloses a denial tool with multiple dental instruments attached as seen in figure 5. Therefore it would have been obvious ta one of ordinary skill in the art before the applicant’s effective filing date to utilize the base of Pao with the tool of Lares in order to store the tool safely and provide additional storage for additional brushes for effective and efficient treatment.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-35 and 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,694,932 in view of Lares. 
Regarding claim 28, the patented claims do not recite a housing having a first plane and the camera lens disposed on the first plane. However, Lares discloses this specific arrangement to be old and well known in the art (see above), and it would have been an obvious design choice to utilize a housing with a first end plane as this would not affect the overall operation of the patented device.
Regarding claim 37, the patented claims do not recite that a straight line from a center of the instrument aperture to a center of the camera extends through the light source. However, Lares discloses this specific arrangement to be old and well known in the art (see above), and it would have been an obvious design choice to utilize this specific arrangement as this would not affect the overall operation of the patented device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric D. Bertram/Primary Examiner, Art Unit 3792